Citation Nr: 1745310	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  09-24 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active military service from October 1949 to May 1952 and April 1955 to September 1972.  He died in January 2008.  The appellant in this case is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied service connection for the cause of the Veteran's death.

The instant matter was previously before the Board in October 2013, at which time it was denied.  Also denied at that time was the issue of entitlement to accrued benefits.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision insofar as it had denied entitlement to service connection for the cause of the Veteran's death.  In the Joint Motion, the parties agreed that the Board had erred by failing to provide an adequate statement of reasons and bases for its conclusion that a VA medical opinion was not necessary.  The Joint Motion was granted by the Court that same month and the matter was thereafter returned to the Board. 

In June 2015, the Board found it necessary to request an expert medical expert opinion concerning the appellant's pending claims from the Veterans Health Administration (VHA).  An opinion was provided in September 2015.  Upon review of that opinion, the Board found it necessary to seek an additional VHA opinion, which opinion was provided in September 2016.  The appellant and her representative were given an opportunity to review these opinions and provide any additional evidence or argument in response thereto.  As the period for response has now expired, the appellant's claim is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The Veteran had active military service from October 1949 to May 1952 and from April 1955 to September 1972.  He died in January 2008.  The appellant is his surviving spouse.

2.  The cause of the Veteran's death in January 2008 was listed on his certificate of death as myelodysplasia.  

3.  The theory of service connection advanced by the appellant is that the Veteran's myelodysplasia is related to his in-service exposure to an herbicide agent and that should be considered a presumptive condition under 38 C.F.R. § 3.309; no other theory of entitlement is advanced by the appellant or raised by the record.

4.  The evidence fails to support a diagnosis of small lymphocytic lymphoma or chronic lymphocytic lymphoma during the Veteran's lifetime. 

5.  The evidence is against a finding that myelodysplasia is essentially the same disease as B-cell leukemia or any other cancer presumed to be associated with herbicide exposure, 

6.  Myelodysplasia is not shown to be related to the Veteran's presumed exposure to herbicides.  



CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The appellant has not disputed the contents of the VCAA notice in this case.  Further, as previously determined by the Board in its 2013 decision that was appealed to the Court, the appellant was adequately informed of the information and evidence necessary to substantiate the claim for service connection for an acquired psychiatric disorder, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim by way of a March 2008 notice letter.  In this regard, the Board points out that the parties' Joint Motion included no reference to the Board's finding that VA had complied with its duty to notify via the letter sent to the appellant in March 2008.  Upon review of the record, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied and that the Veteran had a meaningful opportunity to participate in the development of her claim for service connection for the cause of the Veteran's death.

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the appellant in obtaining the evidence necessary to substantiate her claim.  All available evidence pertaining to the service connection matter decided herein has been obtained and there is no suggestion that additional evidence relevant to the matter being denied exists and can be procured.  There is also no indication that any additional action is needed to comply with the duty to assist, as two medical expert opinions were obtained in this case.  The Board finds that these opinion reports, along with the other lay and medical evidence of record, contain sufficient information for the Board to rely upon to evaluate the merits of the claim decided herein.  The appellant and her attorney were also given the opportunity to review these medical opinions and to submit additional evidence and argument.  No such evidence or argument was submitted in response to the expert opinions obtained by the Board.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).

II.  Analysis

Pursuant to 38 U.S.C.A § 1310, dependency and indemnity compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2014); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2016).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).  In determining whether a veteran's death was service connected, the first element is always satisfied in that the current disability is the condition that resulted in the veteran's death.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed.Cir.1999).  

Additionally, there are certain diseases, including B-cell leukemia, that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2014). (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i).).  Based on information contained in the Veteran's military separation certificate, in-service exposure to herbicides is presumed in this case.

The Veteran served on active duty from October 1949 to May 1952 and from April 1955 to September 1972.  He died on January 8, 2008.  The death certificate lists myelodysplasia as the immediate cause of death.  The appellant in this case believes that the Veteran's myelodysplasia was the result of herbicide exposure in service, which, as noted, is presumed in this case.

At the outset, the Board notes that appellant does not contend, nor does the evidence so indicate, that any disability for which the Veteran was service-connected at the time of his death, which included a lumbar spine disability, a hiatal hernia, neuropathy of the left ulnar nerve, residuals of a right knee injury, retained foreign bodies with scar of the right thigh, residuals of a vitreous hemorrhage of the right eye, lipoma of the chest wall, defective hearing, residuals of a fracture of the left wrist, and residuals of a fracture of the right zygoma, caused or contributed to the Veteran's death.  The appellant similarly has proffered no theory of service connection for the cause of the Veteran's death other than her stated belief that myelodysplasia was the result of herbicide exposure in service, and the record does not otherwise contain any evidence to suggest that the Veteran's myelodysplasia was incurred in or was otherwise directly related to service.  There is also no question as to whether myelodysplasia manifested to a compensable degree within one year of separation from active duty.  As such, the Board's analysis of the claim for service connection for the cause of the Veteran's death will be limited to the theory advanced by the appellant.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-56  (2008) (concluding "that the Board is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion" and "commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

Concerning the appellant's specific theory of entitlement, the appellant argues that because "myelodysplasia is pre-leukemia", it should be considered a presumptive condition under 38 C.F.R. § 3.309, which indicates that all chronic B-cell leukemias are presumed to be etiologically related to herbicide exposure.

In its October 2013 denial, the Board noted that myelodysplasia is not one of the diseases for which VA has determined that presumptive service connection based on exposure to herbicides is warranted.  The Board found, therefore, that in the absence of a diagnosed disease for which the presumption applies, 38 C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) is not applicable.  As to the appellant's specific argument that myelodysplasia is pre-leukemia, the Board found that neither the appellant, nor her representative, were competent to render an opinion that the Veteran's myelodysplasia is essentially analogous to a B-cell leukemia.  

As noted, the appellant appealed the Board's denial of her claim to the Court.  In agreeing that vacatur of the Board's October 2013 decision and remand of the matter was necessary, the parties agreed that the Board failed to address adequately whether the evidence of record triggered VA's duty to obtain a medical opinion.  Specifically, the parties pointed to a November 1, 2007, pathology report from the Cape Fear Valley Health System Department of Pathology, prepared by Jungchuan Wang, M.D., which report reflects that a bone marrow biopsy revealed findings "most consistent with myelodysplastic syndrome with excess blasts in transformation or myeloblastic leukemia with -5q chromosomal abnormality."  It was also indicated that Dr. Wang's report noted the presence of "a small monoclonal B cell population (2%) expressing CD19, CD 20, CD 22, CD 23, and CD 5, consistent with small lymphocytic lymphoma/chronic lymphocytic leukemia."  In their Joint Motion, the parties found it to be unclear whether the pathology report supports a diagnosis of "chronic lymphocytic leukemia" (CLL), a condition listed in 38 C.F.R. § 3.309(e) as subject to presumptive service connection due to herbicide exposure, and also unclear whether the conditions diagnosed in the November 2011 pathology report were related to the myelodysplasia listed on the Veteran's death certificate as the immediate cause of death.

On remand from the Court, the Board requested an expert medical opinion for the purpose of determining whether it is at least as likely as not that the Veteran's cause of death is in any way attributable to service, including in-service exposure to herbicides.  Specifically, the Board requested that a hematology and oncology specialist review the Veteran's claims folder and provide an opinion as to whether it is at least as likely as not that the evidence of record supports a diagnosis of small lymphocytic lymphoma (SLL) or CLL during the Veteran's lifetime.  The chosen specialist was further requested to opine as to whether myelodysplasia is essentially the same as a chronic B-cell leukemia, or any other cancer presumed to be associated with herbicide exposure, as set forth in 38 C.F.R. § 3.309(e), and whether it is at least as likely as not that the Veteran's myelodysplasia is attributable to herbicide exposure.

In September 2016, K.P., M.D, a hematology/oncology attending physician, reviewed the Veteran's claims folder and provided the following opinions.  Regarding whether the evidence of record as likely as not supported a diagnosis of SLL or CLL during the Veteran's lifetime, Dr. P. stated that it did not appear that the criteria for CLL or SLL were met during the Veteran's lifetime.  Specifically, Dr. P. explained that to diagnose CLL, the International Workshop on CLL (IWCLL) 2008 update to the National Cancer Institute guidelines on the diagnosis and treatment of CLL requires that two criteria are met: (1) an absolute B lymphocyte count in the peripheral blood greater than or equal to 5000/microL (microliter), with a preponderant population of morphologically mature-appearing small lymphocytes; and (2) the clonality of the circulating B lymphocytes needs to be confirmed by flow cytometry.  Dr. P. then indicated that review of the Veteran's records showed the his peripheral absolute lymphocyte count was less than 5000/microL around the time of his bone marrow biopsy, which did not meet criteria one for a diagnosis of CLL.  She further notes that although the immunophenotype described in the records (the "monoclonal B cell population (1.8% kappa) with expression of CD19, CD 20, CD 22, CD 5, and CD 23") is consistent with the second criteria for CLL, it is uncertain if this was derived from blood or bone marrow.

Regarding SLL, Dr. P. stated that SLL is a tissue infiltrate with the morphology and immunophenotype of CLL with an insufficient number of circulating leukemia cells to fulfill the criteria for CLL.  She further noted that the IWCLL definition of SLL requires the presence of lymphadenopathy and/or splenomegaly as well as the number of B lymphocytes in the peripheral blood to be less than 5000/microL.   Dr. P. pointed out that suspicious lymphadenopathy and/or splenomegaly was not described at the time of the Veteran's diagnosis, and that there was not a lymph node biopsy to confirm the diagnosis of SLL.

Dr. P. ultimately opined that, based on the evidence of record, it did not appear that the criteria for CLL or SLL were met; however, she then went on to recommend evaluation of the Veteran's claims folder by an experienced hematopathologist, stating that the case presented with a complicating feature in that there is concurrent myelodysplasia and cytopenias present.  

Regarding the requested opinion as to whether myelodysplasia is essentially the same as a chronic B-cell leukemia, or any other cancer presumed to be associated with herbicide exposure, Dr. P. stated that myelodysplasia is not considered to be the same disease entity as CLL, explaining that the World Health Organization (WHO) Classification of Tumors of Haematopoietic and Lymphoid Tissues describes the myelodysplastic syndromes as a group of clonal hematopoietic stem cell diseases characterized by cytopenia(s), dysplasia in one or more of the major myeloid cell lines, ineffective hematopoiesis, and increased risk of development of acute myeloid leukemia, whereas the IWCLL definition of CLL is as set forth above.

Regarding whether it is at least as likely as not that the Veteran's myelodysplasia is attributable to herbicide exposure, Dr. P. noted that myelodysplastic syndrome has been associated with a number of environmental factors, to include benzene, radiation, tobacco, and chemotherapy drugs.  She then stated that, to the best of her knowledge, data is limited to support herbicide exposure as a risk factor for the development of myelodysplastic syndrome, noting that one study demonstrated a correlation between pesticide exposure and a statistically significant increased risk of myelodysplastic syndrome, whereas in another analysis by specific pesticides, increased risk was associated with exposure to insecticides but not exposure to herbicides.

Given Dr. P.'s recommendation that the Veteran's claims folder be evaluated by an experienced hematopathologist, an additional medical opinion was obtained.  Specifically, it was request that an experienced hematopathologist review the Veteran's claim folder, to include the November 1, 2007, pathology report, the previous opinion request, and Dr. P.'s opinion, and provide an opinion as to whether it is at least as likely as not that the evidence of record supports a diagnosis of SLL or CLL during the Veteran's lifetime.  It was also requested that the reviewing clinician state whether he/she agrees with Dr. P.'s opinions regarding whether myelodysplasia is essentially the same as a chronic B-cell leukemia, or any other cancer presumed to be associated with herbicide exposure, as set forth in 38 C.F.R. § 3.309(e), and whether it is at least as likely as not that the Veteran's myelodysplasia is attributable to herbicide exposure.

In September 2016, J.A., M.D., Chief of Hematopathology at a VA Medical Center (VAMC) provided that requested opinions.  First, Dr. A. stated his agreement with Dr. P.'s definitions of CLL and SLL, referencing the latest edition of the WHO Classification of Tumors of Haematopoietic and Lymphoid Tissues, which Dr. A. noted incorporates the definitions development at the IWCLL.  Dr. A. then opined that the criteria for CLL and SLL are met in the Veteran's case.  Dr. A. went on to note that the WHO Classification publication describes myelodysplastic syndrome in the same way as documented by Dr. P., and then explained that per a pathology report from Cape Fear Valley Hospital dated on December 31, 2007, the Veteran had neutropenia and anemia.  Dr. A. provided his belief that the bi-cytopenias observed in the Veteran resulted as a direct consequence of the high grade myelodysplasia/borderline acute leukemia in the Veteran.  As to the why the November 2007 pathology report does not support a diagnosis of CLL, Dr. A. reiterated the criteria for a diagnosis of CLL, as set forth in the WHO Classification of Tumors of Haematopoietic and Lymphoid Tissues and as described above in the Board's discussion of Dr. P.'s opinion.  Dr. A. then noted that the pathology report from Cape Fear Valley Hospital dated on December 31, 2007, shows the absolute lymphocyte count was 1800 per microliter, which is less that the requires 5000 per microliter count required.  Dr. A. stated, therefore, that a diagnosis of CLL was not supported by the evidence of record.  He further noted that the bone marrow involvement by CLL is minimal and is an incidental finding.

As to whether myelodysplasia is the same as a chronic B-cell leukemia, Dr. A. stated that the two diseases are "entirely different diseases and they affect different cell lines in the bone marrow."  As to the likelihood that the Veteran's myelodysplasia is attributable to herbicide exposure, Dr. A. stated his agreement with Dr. P's negative opinion in this regard, stating that there is no evidence in the literature to support an increased risk of myelodysplastic syndrome associated with herbicide exposure.  

Upon review of the evidence of record, the Board finds that service connection for the cause of the Veteran's death is not warranted.  Specifically, the probative evidence of record preponderates against a finding that the Veteran was diagnosed during his lifetime with a B-cell leukemia such that an award of service connection could be made on a presumptive basis.  Both Dr. P. and Dr. A. explained why the evidence of record does not support a diagnosis of CLL or SLL during the Veteran's lifetime.  They further explained why the November 2007 pathology report was insufficient to support such a diagnosis, noting that that the Veteran's absolute lymphocyte count was only 1800 per microliter per report dated in December 2007.  As discussed above, and explained by both clinicians, a diagnosis of CLL requires an absolute B lymphocyte count in the peripheral blood equal to or greater than 5000 per microliter.  There is no evidence to refute the finding made by Drs. P. and A. with regard to the Veteran's lympocyte court.  As such, the evidence does not support a diagnosis of CLL.  Dr. P. further explained the evidence was not suspicious for lymphadenopathy and/or splenomegaly, which is required for a diagnosis of SLL.  The Board finds the opinions proffered by Drs. P. and A. highly persuasive, as they are based on a review of the claims folder and medical literature, discuss why the objective evidence weighs against a diagnosis of CLL and/or SLL during the Veteran's lifetime, and are supported by the evidence of record.  
The Board also finds that the evidence of record preponderates against a finding that myelodysplasia is analogous to a B-cell leukemia such that finding of presumptive service connection could be made.  Dr. P. set forth the differences in how myelodysplastic syndromes are defined as complied with CLL, and Dr. A. sated that the myelodysplasia and chronic B-cell leukemia are entirely different disease in that they affect different cell lines in the bone marrow.  Again, there is no medical evidence of record to refute Dr. P.'s of Dr. A.'s opinion in this regard.  Further, as to the appellant's belief that that myelodysplasia is analogous to a B-cell leukemia, the appellant is not competent to render such an opinion as the classification and diagnoses of leukemias and other blood disorders /cancers is medical determination requiring expert medical knowledge, which the appellant has not been shown to have.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge). 

Lastly, the Board finds that the evidence fails to supports a finding that the Veteran's myelodysplasia is attributable to in-service exposure to an herbicide agent.  Initially, the Board notes that myelodysplasia is not one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e).  Thus, although the Veteran is presumed in this case to have been exposed to an herbicide agent, because myelodysplasia is not a disability for which the Secretary has specifically determined that a presumption of service connection should apply based on herbicide exposure, the provisions of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) are not for application in this case.

Regardless, however, of whether a claimed disability is recognized under 38 C.F.R. § 3.309(e), a claimant is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  Here, Drs. P. and A. both opined against an association between exposure to an herbicide agent and the development of myelodysplasia.  There is no contrary opinion of record, and the appellant has submitted no evidence, other than her own lay assertion, indicating that the Veteran's myelodysplasia is related to exposure to an herbicide agent.  Although the appellant believes that the Veteran's myelodysplasia is due to herbicide exposure, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  Here, the appellant as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion.  See id.

For all of the foregoing reasons, the Board finds that the claim for service connection for the cause of the Veteran's death must be denied.  This is so because the competent and probative evidence of record fails to demonstrate a link between the Veteran's cause of death (myelodysplasia) and service.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board is unable to identify a reasonable basis for granting service connection for the cause of the Veteran's death under any theory advanced by the appellant or raised by the record.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


